DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Va et al. (hereinafter Va) (US 2017/0299689) in view of Kindo (US 2018/0290652) and Konishi et al. (hereinafter Konishi)(US 2018/0310242).
Regarding claim 1, Va teaches a method for measuring a sensing range of a vehicle, comprising: determining a target road side unit to be measured according to a road side unit identifier(P[0010], spot ID that uniquely identifies the beam spot); 5in response to detecting that the vehicle receives a road-side message from the target road side unit, determining vehicle positioning information of the vehicle when the road- side message is received(P[0010],   receiving by the vehicle message transmitted by a roadside unit); and determining a range of the vehicle to the target road side unit in a target lane in which the vehicle travels according to the vehicle positioning information(P[0104], The position module 205 may analyze the map data  to identify a spot ID that matches; Figure, 1B; the distace between the extreme beam spots). 

The combination of Va and Kindo did not teach specifically the sensing range indicating an action range on the vehicle of the target road side unit. However, Konishi teaches in an analogous art the sensing range indicating an action range on the vehicle of the target road side unit(P[0082, 0084, 0086-0087], the sensing range indicating an action range on the vehicle of the target road side unit). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the sensing range indicating an action range on the vehicle of the target road side unit for identifying the communication connection capability.
10Regarding claim 2, the combination of Va and Kindo teaches all the particulars of the claim except determining a target lane where the vehicle travels, a first receiving position and a last receiving position of the vehicle to the road-side message sent from the target road 15side unit when the vehicle travels in the target lane according to the vehicle positioning information; and determining the sensing range of the vehicle to the target road side unit in the target lane according to the first receiving position and the last receiving position.  However, Konishi teaches in an analogous art determining a target lane where the vehicle travels, a first receiving position and a last receiving position of the vehicle to the road-side message sent from the target 
Regarding claim 3, Va in view of Konishi teaches the method according to claim 2, determining the first receiving position and the 20last receiving position of the vehicle to the road-side message sent from the target road side unit when the vehicle travels in the target lane according to the vehicle positioning information, comprising: determining a real-time distance between the vehicle in the target lane and the target road side unit according to the vehicle positioning information and position information 25of the target road side unit; and determining the first receiving position and the last receiving position of the vehicle to the road-side message sent from the target road side unit when the vehicle travels in the target lane according to changes of the real-time distance and a driving direction in the target lane of the vehicle(P[0002], dynamic information wirelessly delivered from a roadside device to a vehicle; P[0088], vehicle mounted 
Regarding claim 4, Konishi teaches the method according to claim 2, determining the first receiving position and the last receiving position of the vehicle to the road-side message sent from the target road side unit when the vehicle travels in the target lane according to the vehicle positioning information, comprising: 5determining the first receiving position and the last receiving position of the vehicle to the road-side message sent from the target road side unit when the vehicle travels in the target lane according to receiving time when the vehicle receives the road-side message from the target road side unit(P[0064], road side unit broadcats;s the beacon at regulat time intervals and time in which the sensor perform detection action).  
Regarding claim 5, Konishi teaches the method according to claim 2, determining the sensing range of the vehicle to 10the target road side unit in the target lane according to the first receiving position and the last receiving position, comprising: dividing the target lane into two sub-road sections by taking the target road side unit as a cutoff point; determining a sensing distance to the target road side unit of the vehicle in the sub- 15road section where the first receiving position is located according to the first receiving position and position information of the target road side unit; and determining a sensing distance to the target road side unit of the vehicle in the sub- road section where the last receiving position is located according to the last receiving position and the position information of the target road side unit(Fig. 7, the circular region centered aroung 220B and thethe arrow marking shows the path o fthe vehicle and the point of intersection of the circle and the arrow are the first and last receiving position).  

Claims 8, 13, 15, 20  is/are rejected for the same reason as set forth in claims 1, 6, 1, 6 respectively.
Claims 9-12, 16-19 is/are rejected for the same reason as set forth in claims 2-5, 2-5 respectively.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable overVa et al. (hereinafter Va) (US 2017/0299689) in view of Kindo (US 2018/0290652), Konishi et al. (hereinafter Konishi)(US 2018/0310242) and Graefe et al. (hereinafter Graefe)(US 2019/0222652).
10Regarding claim 7, the combination of Va, Konishi and Kindo teaches all the particulars of the claim except after determining the sensing range of the vehicle to the target road side unit in the target lane in which the vehicle travels according to the vehicle positioning information, further comprising: in response to detecting a change in the sensing range of the vehicle to the target 5road side unit in the target lane is detected, initiating an early warning prompt.  However, Graefe teaches in an analogous art after determining the sensing range of the vehicle to the target road side unit in the target lane in which the vehicle travels according to the vehicle positioning information, further comprising: in response to detecting a change in the sensing range of the 
Claim 14 is/are rejected for the same reason as set forth in claim 7.
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. In response the applicant’s arguemnts regarding the amended limitation Konishi teaches the sensing range indicating an action range on the vehicle of the target road side unit(P[0082, 0084, 0086-0087], the sensing range indicating an action range on the vehicle of the target road side unit).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647